DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraphs 9 and 10 state “PCV” which appears to be a typo and should be changed to - -PCV- -.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 6, contains the typo “PCV” which should be changed to - -PVC- -.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/079,443 (reference application). Although the claims at issue are not identical, they the claimed subject matter both disclose a base layer, an adhesive layer, and removable layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valucci et al. (US 2013/0247928) in view of NPL 3M PVC Foam Tape.
Valucci et al. disclose an eyelash pad comprising a base layer (10); an adhesive layer (paragraph 21, lines 1-3) operatively attached to the base layer; and a removable layer (24) removably attached to the adhesive layer, wherein the eyelash pad is in a curved shape having a concave side and rounded edges, and wherein said eyelash pad is made medical tape (see Figures 1 and 2; paragraph 19 3M Medipore or Micropore medical tape). Valucci et al. does not disclose the base is made from PVC single coated foam medical tape.  NPL 3M PVC Foam Tape teaches that 3M foam tape is used for wide range of medical and retail application for skin, it further teaches that it can be die cut into customized shapes (see Potential Applications). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the medical tape of Valucci et al. be PVC single coated foam tape as taught by NPL 3M PVC Foam 
Valucci et al. further discloses the removable layer is in the shape of the base layer (paragraph 25; “with peel-away backing strips (such as those used with a band-aid)”. The removable layer is made of a material chosen from the group consisting of paper, plastic, plastic coated paper, wax paper, and silicone coated paper (paragraph 23, lines 10-12). The eyelash pad is dye cut (paragraph 24, lines 1-3), and the removable layer is a sheet (24) and multiple eyelash pads are provided on the sheet (see Figure 2C). The eyelash pad includes a side shape chosen from the group consisting of convex and straight (see Figure 2C; paragraph 17).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valucci et al. (US 2013/0247928) in view of NPL 3M PVC Foam Tape as applied to claims 1-5 and 7 above, and further in view of Konrad (US 2010/0018542).
The combination of Valucci et al. and NPL 3M PVC Foam Tape disclose the claimed invention except for the curved shape is further defined as a double curved shape with two sets of rounded edges. Konrad teaches an eyelash pad having a curved shaped defined by two sets of rounded edges (see Figures 11 and 13) the first curve is used to help peel the pad off the user (paragraph 59, lines 12-15).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the .

Response to Amendment
The Declaration under 37 CFR 1.132 filed 7/10/2021 is insufficient to overcome the rejection of claims 1-5 and 7 based upon the 35 U. S.C. 103 as unpatenable over Valucci et al. in view of Lash Hack as set forth in the last Office action because:  It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716. Furthermore, Lash Hack was used to show microfoam tape used for cutting into eyelash pads, applicant has removed the limitation “microfoam tape” from the claim limitation, therefore, and the combination of Valucci et al. in view of Lash Hack is moot. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
7/22/2021